Citation Nr: 1530938	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-43 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), left knee, for the period prior to May 4, 2006.  

2.  Entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee, for the period prior to May 4, 2006.  

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement for the period on and after July 1, 2007.  

4.  Entitlement to a rating in excess of 10 percent for right knee instability.  

5.  Entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014 the Board denied each of the Veteran's claims as listed on the title page.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the current claims on appeal and remand the case for readjudication in accordance with the JMR.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In order to comply with the legal duty to assist the Veteran, the Board finds that the claims for increased ratings must be remanded for additional development action.  

Review of the record includes a February 2006 Social Security Administration (SSA) decision wherein the Veteran was granted disability benefits due to various disabilities, to include his knee problems.  However, it does not appear that all medical records considered by the SSA are included in the claims file.  The Veteran's complete SSA records should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

The most recent thorough VA joints examination was conducted in November 2011.  Since that time, virtual records have been added to the claims file dated through 2012 referencing continued bilateral knee complaints, to include a decrease in range of motion (ROM) and knee flare-ups that render the Veteran unable to function well.  

As the Veteran's condition continues to exhibit symptoms associated with his bilateral knee disorders, and as he and his representative continue to assert that current manifestations warrant increased ratings as to these disorders, the Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service bilateral knee treatment, VA and non-VA, that the Veteran has received since 2012.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Bronx and Manhattan, New York, VA medical facilities.  It is noted that the Veteran also received treatment at one time in East Orange, New Jersey.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.  

3.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

For each knee, the examiner should include ROM studies and note any ROM loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Categorize any instability and/or subluxation found to be present as slight, moderate, or severe.  

4.  After the development requested above has been completed, the AOJ should readjudicate the Veteran's claims.  If any benefit sought continues to be denied, the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  Thereafter the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

